Motion Granted; Dismissed and Memorandum Opinion filed May 9, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-12-01147-CV

                     TESCO CORPORATION, Appellant

                                       V.

          JOSE DIAZ DE LEON A/K/A PEPE DE LEON, Appellee

                   On Appeal from the 215th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2003-33519

               MEMORANDUM                       OPINION
      This is an appeal from a judgment signed December 11, 2012. On May 3,
2013, appellant filed an unopposed motion to dismiss the appeal. See Tex. R. App.
P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                  PER CURIAM

Panel consists of Chief Justice Hedges and Justices Frost and Donovan.